Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Advantage Energy Income Fund acquires Sound Energy Trust through a business combination CALGARY, July 9 /CNW/ - Advantage Energy Income Fund (TSX: AVN.UN, NYSE: AAV) ("Advantage" or the "Fund") and Sound Energy Trust (TSX: SND.UN) ("Sound") are pleased to announce that their respective boards of directors have approved a business combination of Sound and Advantage. The combined trust will continue to operate under the name Advantage Energy Income Fund, and will be led by the existing Advantage management team. The transaction will be accomplished through a Plan of Arrangement (the "Arrangement") by the exchange of each Sound trust unit ("Sound Unit") for 0.30 of an Advantage trust unit ("Advantage Unit") or, at the election of the holder of Sound Units, $0.66 in cash and 0.2557 of an Advantage Unit. In addition, all Sound Exchangeable Shares will be exchanged for Advantage Units on the same ratio based on the conversion ratio in effect at the effective date of the Arrangement. The transaction exchange ratio reflects a premium to Sound Unitholders of 11.3% based on the respective closing price for each trust on July 6, 2007. The transaction is accretive to Advantage's Unitholders on a production, cash flow, reserves and net asset value basis and will significantly increase Advantage's tax pool position to a total of approximately $1.6 billion, and Safe Harbour expansion room is anticipated to be approximately $2.0 billion.
